DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the preliminary amendment filed on January 2, 2020, claims 3-8 were amended, and claims 11 and 12 were cancelled. Claims 1-10 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
     Claim 10: in line 11, after “type”, insert --at--.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2014/0197428 to Wang et al. (Wang), fails to disclose or suggest an active matrix substrate in which the source lines that run through the inner non-display area are arranged so that, in the second section, each source line is adjacent to another source line of the same type at at least one side.
As shown in Figs. 5A and 5B, Wang only discloses an active matrix substrate comprising:
a substrate 210 in which an opening area 212 (through hole), an inner non-display area 222 (wiring area) outside of the opening area 212, and a display area 224 outside of the inner non-display area 222 are set;
a plurality of gate lines 218 and a plurality of source lines 216 that intersects the gate lines 218, the gate lines 218 and the source lines 216 extending on the substrate 210 so as to bypass the opening area 212; and
a plurality of pixel transistors TFT (of pixel units 214) that is provided in the display area 224 on the substrate 210 so as to correspond to intersections of the gate lines 218 and the source lines 216 in only the display area 224,
wherein      
the inner non-display area 222 includes first sections (top and bottom portions) and a second section (left and right portions) (Fig. 5B); and
the source lines 216 that run through the inner non-display area 222 are changed in arrangement in the first sections.
Wang discloses that each pixel unit comprises a certain color (red, green or blue, paragraph 51). Accordingly, as shown in Fig. 5B, in the display area 224, three adjacent pixel units 214, each comprising a source line 216, can be grouped into a set of three primary color types such as first type R, second type G and third type B.
Thus, it is obvious that the source lines 216 include a plurality of sets, each including the source lines of a first type to a Pth type, where P is a natural number greater than or equal to 2; and the source lines 216 that are adjacent to each other in the display area 224 are of types that are different from each other.

However, Wang does not disclose that the source lines 216 that run through the inner non-display area 222 are arranged so that, in the second section, each source line 216 is adjacent to another source line 216 of the same type at at least one side as shown inn Fig. 5B.
Re claim 9, Wang also fails to disclose or suggest an active matrix substrate in which the source lines that run through the inner non-display area are arranged in the second section so that the corresponding colors repeat in an order of the first color, the first color, the second color, the second color, the third color, and the third color.
As shown in Figs. 5A and 5B, Wang discloses an active matrix substrate comprising:
a substrate 210 in which an opening area 212 (through hole), an inner non-display area 222 (wiring area) outside of the opening area 212, and a display area 224 outside of the inner non-display area 222 are set;
a plurality of gate lines 218 and a plurality of source lines 216 that intersects the gate lines 218, the gate lines 218 and the source lines 216 extending on the substrate 210 so as to bypass the opening area 212; and
a plurality of pixel transistors TFT (of pixel units 214, not shown) that is provided in the display area 224 on the substrate 210 so as to correspond to intersections of the gate lines 218 and the source lines 216 in only the display area 224,
wherein 
the inner non-display area 222 includes first sections (top and bottom portions) and a second section (left and right portions) (Fig. 5B); and

Wang discloses that each pixel unit comprises a certain color (red, green or blue, paragraph 51). Accordingly, as shown in Fig. 5B, in the display area 224, three adjacent pixel units 214, each comprising a source line 216, can be grouped into a set of three primary colors in an order of first color R, second color G and third color B.
Thus, it is obvious that the source lines include the source lines 216 corresponding to a first color, the source lines 216 corresponding to a second color, and the source lines 216 corresponding to a third color, and are arranged so that the corresponding colors repeat in the display area 224 in an order of the first color, the second color, and the third color.
However, Wang does not disclose that the source lines 216 are arranged in the second section so that the corresponding colors repeat in an order of the first color, the first color, the second color, the second color, the third color, and the third color as shown in Fig. 5B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 23, 2021